Appeals unanimously dismissed, with $20 costs and disbursements to the respondents, without prejudice to the rights of the parties after the entry of an order determining the motion. The order appealed from sent only one of the factual questions in the ease to an Official Referee to hear and report. It held all other matters in abeyance. The appellant asks us to consider that the Special Term has indicated an intention to decide the motion ultimately in a way that would constitute error. We cannot assume, however, that the final decision will be such as might be inferred from the memorandum opinion of Special Term. We deem that the appeal is premature, as there has been no final determination on the merits of the issues presented. Present — Peek, P. J., Cohn, Callahan, Breitel and Botein, JJ.